Citation Nr: 0944016	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  05-29 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 
INTRODUCTION

The Veteran served on active duty from June 1972 to June 
1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in April 
2008.  That development was completed, and the case has since 
been returned to the Board for appellate review.  

A hearing was held on May 19, 2009, in Los Angeles, 
California, before the undersigned Veterans Law Judge, who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The Board observes that additional evidence has been 
received, which was not previously considered by the RO.  
However, some of the additional is duplicative of that 
already associated with the claims file and reviewed prior to 
the issuance of the September 2006 supplemental statement of 
the case (SSOC).  In addition, the Veteran submitted a waiver 
of the RO's initial consideration of the evidence in May 
2009.  He specifically indicated that the waiver applied to 
the evidence submitted at the time of the May 2009 hearing 
before the Board as well as all evidence submitted 
thereafter.  Therefore, the Board will consider this newly 
obtained evidence and proceed with a decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  An unappealed September 1994 rating decision denied 
service connection for hepatitis C.

3.  The evidence received since the September 1994 rating 
decision, by itself, or in conjunction with previously 
considered evidence, does relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for hepatitis C.

4.  The Veteran has not been shown to currently have 
hepatitis C that is causally or etiologically related to his 
military service.


CONCLUSIONS OF LAW

1.  The September 1994 rating decision, which denied service 
connection for hepatitis C, is final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).

2.  The evidence received subsequent to the September 1994 
rating decision is new and material, and the claim for 
service connection for hepatitis C is reopened. 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2009).

3.  Hepatitis C was not incurred in active service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran'' 
possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1).

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection, the RO had a duty to notify the Veteran of what 
information or evidence was needed in order reopen his claim.  
The law specifically provided that nothing in amended section 
5103A, pertaining to the duty to assist claimants, shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured. 38 U.S.C.A. § 5103A(f).  In the decision below, 
the Board has reopened the Veteran's claim for service 
connection for hepatitis C, and therefore, regardless of 
whether the requirements have been met in this case, no harm 
or prejudice to the appellant has resulted.  Accordingly, the 
Board concludes that the current laws and regulations have 
been complied with, and a defect, if any, in providing notice 
and assistance to the Veteran was at worst harmless error in 
that it did not affect the essential fairness of the 
adjudication. Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

With respect to the merits of the claim for service 
connection, the RO did provide the appellant with notice in 
February 2004, prior to the initial decision on the claim in 
April 2004.  Therefore, the timing requirement of the notice 
as set forth in Pelegrini has been met and to decide the 
appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the February 2004 letter stated that the 
evidence must show that he had an injury in military service 
or a disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  The letter also specifically indicated 
that establishing service connection for hepatitis C required 
evidence showing that he was diagnosed with hepatitis C in 
service, had symptoms of hepatitis C in service, or was 
exposed to certain risk factors in service; a current 
diagnosis of hepatitis C; and, a relationship between is 
current hepatitis C and the infection, symptoms, or risk 
factor exposure he had in service.  The February 2004 letter 
further listed some recognized risk factors for hepatitis C.  
Additionally, the September 2005 statement of the case (SOC) 
and the September 2006 supplemental statement of the case 
(SSOC) notified the Veteran of the reasons for the denial of 
his application and, in so doing, informed him of the 
evidence that was needed to substantiate his claim.

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the February 2004 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
February 2004 letter notified the Veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
It was also requested that he submit information and evidence 
pertaining to his claimed risk factor for hepatitis C.  The 
February 2004 letter further requested that he complete and 
return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he 
would like VA to obtain on his behalf.   In addition, the 
letter informed the Veteran that it was his responsibility to 
ensure that VA receives all requested records that are not in 
the possession of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the Veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for hepatitis 
C, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or an 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the Veteran pertaining to 
disability ratings and effective dates, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision. See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  The Board concludes below that the Veteran is not 
entitled to service connection for hepatitis C.  Thus, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  All identified and available VA and 
private medical records pertinent to the years after service 
and this claim are in the claims file and were reviewed by 
both the RO and the Board.  

The Board does observe that the Veteran's complete service 
treatment records are not associated with the claims file.  
In accordance with the law and regulations, however, the RO 
continued its efforts to obtain all relevant medical records 
until it was reasonably certain that such records did not 
exist or that further efforts to obtain those records would 
be futile.  In this regard, the Board notes that the RO did 
request the Veteran's service treatment records in March 
1977, and all available records were associated with the 
claims file, namely his March 1972 enlistment examination 
reports.  An additional request was made in August 1993; 
however, a September 1993 response from the National 
Personnel Records Center (NPRC) indicated that the medical 
records could not be located.  It was noted that the Veteran 
should be asked to complete NA form 13042 and have the 
request resubmitted.  A letter was sent to the Veteran later 
that month requesting that he complete and return the 
enclosed NA form 13042.  Another letter was sent to the 
Veteran in February 1994 in which he was informed that the RO 
had requested his service treatment records from the service 
department.  He was also asked to submit a copy of any 
service records that he had in his possession.  

In September 1994, the Veteran did submit a NA Form 13042 in 
which he stated that he was requesting a copy of his active 
branch records while serving in the United States Marine 
Corps from 1972 to 1976.  He also noted that a copy of his 
health records dated from 1981 to 1993 were being forwarded.  
Although he did list his social security number and branch of 
service, he did not list any dates or places of treatment. 

The Veteran was sent another letter in November 2004 in which 
he was notified that that his military records did not 
include any inoculation or vaccination reports.  It was noted 
that he could request a copy of those reports himself by 
submitting the enclosed Standard Form 180 to NPRC.

The Veteran also submitted a VA Form 21-4142, Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs, in May 2005.  In particular, he listed his 
military records and indicated that he had was treated for a 
side ache in September 1974, a fever in November 1974, and a 
high fever in December 1974.  As a result, the RO requested 
the Veteran's active duty inpatient clinical records for 
hepatitis C from November 1974 to December 1974 while he was 
serving in Iwakuni, Japan.  However, a June 2005 response 
from NPRC indicated that the allegation had been investigated 
and that a search was not possible based on the information 
furnished.

The Veteran did submit copies of his March 1972 enlistment 
examination reports, which are duplicative of the evidence 
already associated with the claims file.  

Based on the foregoing, the Board concludes that VA has done 
everything reasonably possible to assist the appellant in 
obtaining his complete service treatment medical records.  
The Veteran has not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review. 
Thus, the Board finds compliance with the applicable 
development procedures, and there is no indication that there 
is additional available evidence to substantiate the 
Veteran's claim that has not been associated with the claims 
folder.

The Board does observe that the Veteran is in receipt of 
disability benefits from the Social Security Administration 
(SSA), which were awarded to him in May 1998.  Where there 
has been a determination that the veteran is entitled to SSA 
benefits, the records concerning that decision are often 
needed by the VA for evaluation of pending claims and should 
be obtained. See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  However, the duty to obtain such records only 
applies to records that are "relevant" to the claim. 38 
U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 
473, 476 (1994) (citing the Federal Rule of Evidence 401 
defining "relevant evidence" as "evidence having any 
tendency to make the existence of any fact that is of 
consequence to the determination of the action more probable 
or less probable than it would be without the evidence.").  
The issue in this case is whether the Veteran incurred 
hepatitis C during his period of service. However, the 
Veteran has not specifically indicated that he was awarded 
SSA benefits because of the disability at issue in this case.  
Moreover, his SSA records, which established that he was 
entitled to disability benefits as of May 1998, would not 
contain medical records of his military service in the 1970s 
or shortly thereafter.  Nor is there any indication that that 
such records would include any evidence otherwise relating 
his current hepatitis C to his military service.  As such, 
remanding the case to obtain the Veteran's SSA records would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Indeed, as previously noted, the Veteran has submitted 
additional evidence to support his claim, yet he has not 
indicated that there is any other additional, outstanding 
records that are available and that should be obtained.  In 
particular, the Veteran and his representative have not 
asserted that the SSA records are needed to adjudicate the 
claim.  Therefore, the Board finds that the Veteran's SSA 
records are not necessary for the adjudication of his claim 
for entitlement to a higher initial evaluation.

The Board also observes that the Veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for hepatitis C.  The law provides that an 
examination or medical opinion is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4); See also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

In this case, a VA examination is unnecessary to decide the 
claim for service connection for hepatitis C because such an 
examination would not provide any more information than is 
already associated with the claims file.  As will be 
explained below, the Veteran has not been shown to have a 
disease, injury, or event in service to which hepatitis C 
could be related.  The record contains no probative evidence 
that demonstrates otherwise.  Therefore, because there is no 
event, injury, or disease in service to which a current 
disorder could be related, the Board finds that a VA 
examination is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); cf. 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed.Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an inservice event, injury, 
or disease).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and a SSOC, which informed them of the laws and 
regulations relevant to the Veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Veterans Benefits Administration (VBA) has published 
guidance for adjudicating hepatitis C claims.  A VBA Fast 
Letter issued in June 2004 identified "key points" that 
included the fact that hepatitis C is spread primarily by 
contact with blood and blood products, with the highest 
prevalence of hepatitis C infection among those with 
repeated, direct percutaneous (through the skin) exposure to 
blood (i.e., intravenous drug users, recipients of blood 
transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 
1987).  Another "key point" was the fact that hepatitis C 
can potentially be transmitted with the reuse of needles for 
tattoos, body piercing, and acupuncture.  The fast letter 
indicates in its Conclusion section that the large majority 
of hepatitis C infections can be accounted for by known modes 
of transmission, primarily transfusion of blood products 
before 1992 and injection drug use.   It also noted that 
transmission of hepatitis C virus with air gun injections was 
"biologically plausible," notwithstanding the lack of any 
scientific evidence so documenting.  VBA Fast Letter 04-13 
(June 29, 2004).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that varicose veins was a condition involving "veins that 
are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")). See Barr. 


I.  New and Material

The Board observes that the Veteran's claim for service 
connection for hepatitis C was previously considered and 
denied by the RO in a rating decision dated in September 
1994.  The Veteran was notified of that decision and of his 
appellate rights, but he did not submit a notice of 
disagreement within one year thereafter.   In general, rating 
decisions that are not timely appealed are final. See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran later submitted another claim for service 
connection for hepatitis C in September 2000.  However, a 
letter was sent to him in May 2001 advising him that his 
claim must be denied because he did not submit new and 
material evidence showing that his hepatitis arose in or 
became worse as a result of his military service.  It was 
noted that the RO could continue processing his claim if he 
submitted such evidence prior to December 12, 2001, but that 
it would be considered a new claim if the evidence was 
received after that date.  The Veteran did not submit any 
additional evidence prior to December 21, 2001.  

In October 2003, the Veteran essentially requested that his 
claim for service connection for hepatitis be reopened.  
However, the April 2004 rating decision currently on appeal 
denied reopening the Veteran's claim on the basis that new 
and material evidence had not been submitted.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence. 38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance. See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed. See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

As noted above, the Veteran's claim for service connection 
for hepatitis C was previously considered and denied in 
September 1994.  In that decision, the RO observed that the 
service records were unavailable and that private medical 
records showed that the Veteran had been treated for 
hepatitis and cirrhosis since March 1993.  It was also noted 
that he had told a VA examiner that he was treated for an 
inflamed liver during active duty and that a blood test 
showed elevated liver enzymes at the time of his discharge.  
The RO noted that the same findings were confirmed by a 
private physician in 1981 and that a liver biopsy in January 
1993 was positive for hepatitis and cirrhosis.  The Veteran 
had complained of fatigue, bruising, prolonged bleeding, and 
slow healing, but he denied having nausea, vomiting, or 
weight loss.  Nevertheless, the RO indicated that there was 
no evidence showing service incurrence of hepatitis or 
cirrhosis and that the Veteran should submit any evidence 
showing treatment during active duty or shortly after his 
discharge from service.  Therefore, the RO determined that 
service connection for hepatitis C was not warranted.

The evidence associated with the claims file subsequent to 
the September 1994 rating decision includes private medical 
records, VA medical records, medical literature, lay 
statements, and hearing testimony as well as the Veteran's 
own assertions.  

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the September 1994 rating 
decision and finds that this evidence constitutes new and 
material evidence which is sufficient to reopen the 
previously denied claim for service connection for hepatitis 
C.  The majority of this evidence is certainly new, in that 
it was not previously of record.  With regard to whether the 
evidence is material, the Board notes that a printed forum 
expert response dated in July 2008 indicates that an 
injection of gamma globulin prior to June 1992 could be a 
source of hepatitis C because the blood supply was not safe 
at that time.  A July 2009 letter from a private physician 
also indicates that it is possible that the Veteran 
contracted hepatitis C in the military from a vaccination or 
blood product if it is proven that he was given a vaccine or 
received blood products.  The Board must presume the 
credibility of this evidence for the purpose of determining 
whether it constitutes new and material evidence needed to 
reopen a claim and may not assess its probative weight in 
relation or comparison to other evidence for reopening 
purposes. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) 
(in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).  Therefore, the Board finds that this evidence 
provides a possible connection between a current diagnosis of 
hepatitis C and the Veteran's military service, and it 
relates to an unestablished fact that is necessary to 
substantiate the claim.  Accordingly, the Board finds that 
new and material evidence has been presented to reopen the 
Veteran's previously denied claim for service connection for 
hepatitis C.


II.  Merits of Service Connection Claim

The Board finds that there is no prejudice to the appellant 
by the Board proceeding to address the merits of this claim 
in this decision.  As discussed above, VA has already met all 
notice and assistance obligations to the appellant.  
Moreover, the Veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so. See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for hepatitis 
C.  The Veteran has contended that he contracted hepatitis C 
from an inoculation in service.  In particular, he indicated 
that the inoculation contained immune globulin, which was an 
unscreened blood product prior to 1992.  He also alleges that 
he had symptoms of hepatitis C during his military service.  
More specifically, he has claimed that he was on bed rest for 
right-sided abdominal pain while serving in Japan in 1974 and 
that he was also ill while aboard the USS Midway in the 
winter of 1974.  The Veteran has further asserted that he had 
elevated liver enzymes at the time of his separation from 
service and that he continued to have irregular testing until 
being diagnosed with hepatitis C in 1993.  

Because the Veteran's complete service treatment records are 
unavailable for review, the Board must base its decision on 
other available evidence.  There is no contemporaneous 
medical evidence showing that hepatitis C manifested in 
service.  In fact, the available medical evidence shows that 
the Veteran did not complain of or seek treatment immediately 
following his separation from service or for many years 
thereafter.  Indeed, his post-service medical records reflect 
that he was not actually diagnosed with hepatitis C until 
1993.  

With respect to the Veteran's contentions regarding his 
inoculations in service, there is no documentation that he 
was actually administered vaccines containing immuno globulin 
or any contaminant.  Nor does the Veteran have the medical 
expertise to know the contents of any inoculation 
specifically given to him.  Moreover, during the Veteran's 
post-service medical treatment in the 1980s and 1990s, he 
never mentioned his inoculations in service until the time he 
filed a claim for benefits from VA. See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [personal interest may 
affect the credibility of testimony]; Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].  
Indeed, an August 1990 letter from a private physician 
indicated that the Veteran denied having tattoos, blood 
transfusions, needle use, or other obvious contamination.  As 
such, it appears that there was a discussion of possible risk 
factors, yet the Veteran never raised the issue of 
inoculations in service at that time.  Therefore, the Board 
finds that the Veteran is not credible regarding his account 
of inoculations in service.  

In addition, the Board notes that the Veteran has denied 
using narcotics and having any tattoos or blood transfusions.  
He has also indicated that he only drank small quantities of 
alcohol.  As such, the Veteran has contended that he did not 
have any other risk factors for hepatitis C.  However, the 
August 1990 letter from a private physician indicated that 
the Veteran's liver inflammation was possibly a result of his 
alcohol consumption.  In addition, private medical records 
dated in June 1994 indicate that the Veteran's wife had 
called his physician and stated that he had been drinking and 
was looking for tranquilizers.  

Nevertheless, even assuming that the Veteran does not have 
any post-service risk factors, it cannot be simply deduced 
that the disorder must be related to the alleged inoculations 
in service.  Indeed, a finding of service connection may not 
be based on a resort to speculation or even remote 
possibility. See 38 C.F.R. § 3.102 (2009).  One of the 
Veteran's private physicians even indicated in a July 2009 
letter that the mode of transmission cannot be established in 
one-third of cases.  

With respect to the Veteran's allegations regarding his 
elevated liver enzymes at the time of his separation from 
service, the Board does observe that an August 1990 letter 
from a private physician indicated that he was found to have 
elevated liver enzymes on a routine chemistry panel two years 
earlier.  Private medical records dated in February 1993 also 
indicated that the Veteran had had persistent elevation in 
his liver enzymes documented since 1990 and that he had 
reported having possible elevations in 1988.  Private medical 
records dated in March 1993 further documented him as having 
a history of elevated liver function tests eight years 
earlier.  During that same month, he told his physician that 
he had such findings between 1977 and 1978.   Similarly, in 
May 1993, it was noted that the Veteran had reported a past 
medical history of having elevated liver function tests in 
1985.  

In addition, the Veteran's ex-wife submitted a lay statement 
dated in May 2009 in which she indicated that he had shown 
her some lab work in 1976 that had some values out of the 
normal range.  She stated that she was a nursing student at 
the time and took the lab results to one of her professors 
who advised her that the elevated values pertained to the 
Veteran's liver enzymes and that he should seek follow-up 
care with a physician.

Nevertheless, the Board notes that there is no 
contemporaneous medical evidence documenting any of the 
aforementioned findings in the 1970s or early 1980s.  In 
fact, despite the alleged advice from the medical professor, 
it does not appear that the Veteran ever sought the 
recommended follow-up care in 1976.  The earliest liver 
function tests associated with the claims file are dated in 
August 1981, August 1988, and July 1990, but these tests were 
still obtained five years after his period of service, and 
there were no diagnoses rendered in connection with the 
results.  Indeed, even if the Veteran did have elevated liver 
enzymes in the 1980s, there is still no evidence that he 
actually had hepatitis C in service or for many years 
thereafter.   

The Board also observes the Veteran's contention that he was 
treated for fevers and pain in his side while serving in 
Japan in November 1974 and December 1974.  Private medical 
records dated in February 1993 and May 1993 also noted his 
reported history of having jaundice in 1974.  The Veteran can 
attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing 
physical therapy. See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, he is not competent to offer 
evidence which requires medical knowledge, such as opinions 
regarding medical causation or a diagnosis. Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   Indeed, 
the issue in this case does not involve a simple diagnosis, 
and as such, the claimant is not competent to provide more 
than simple medical observations.  In this regard, hepatitis 
C may not be diagnosed via lay observation alone, and the 
Veteran is not competent to provide a complex medical opinion 
regarding the etiology of the claimed disability. See 
Jandreau v Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Veteran 
may be competent to report his symptoms and treatment in 
service, but he is not competent to attest to whether such 
symptomatology was associated with hepatitis C.

In addition, NPRC was unable to find any clinical records 
documenting hepatitis C during the Veteran's military service 
from November 1974 to December 1974 in Iwakuni, Japan.  An 
August 1990 letter from a private physician did note the 
Veteran's reported liver problems in 1974 while serving in 
Japan and elsewhere in Asia.  However, the letter also 
indicated that had denied having any jaundice at that time 
and had indicated that no blood tests were taken.  On the 
other hand, as noted above, private medical records dated in 
February 1993 and May 1993 documented the Veteran reports of 
having jaundice in 1974.  Moreover, the Veteran did not list 
any dates or places of treatment in his September 1994 NA 
Form 13042.  Similarly, he  indicated in his September 2000 
VA Form 21-526 that he was claiming service connection for 
hepatitis C, yet under the section requesting additional 
information, such as treatment dates and location thereof, he 
indicated that there was "none."  As such, the Veteran's 
reported history appears to be inconsistent, and the Board 
finds his accounts regarding his symptomatology and treatment 
in service to be lacking credibility.  

The Board does acknowledge the July 2004 lay statement 
submitted by a fellow serviceman who indicated that he was 
serving with the Veteran when he became very ill in the fall 
of 1974 in Iwakuni, Japan.  In particular, he noted that the 
Veteran had severe pain in his right side for which he was 
given some shots and pills and prescribed bed rest.  The 
individual stated that the symptoms subsided after a couple 
of weeks.  While lay witnesses may provide competent 
testimony as to visible symptoms and manifestations of a 
disorder, they are generally not competent to offer evidence 
which requires medical knowledge, such as opinions regarding 
medical causation or a diagnosis, they. Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Thus, the fellow serviceman may be 
competent to report what he witnessed regarding the Veteran's 
symptomatology and treatment in service, but he is not 
competent to attest as to what the Veteran's diagnosis was at 
that time or its relationship to his period of service.  As 
such, the lay statement does provide some competent evidence 
that the Veteran was treated for right-sided pain in service, 
but there is no competent evidence indicating that such 
treatment was for hepatitis C or any disorder related 
thereto.  

The Board further notes that the August 1994 VA examiner's 
observation of the Veteran's report that he was treated for 
an inflamed liver during his period of service and that he 
had elevated liver enzymes at the time of his separation from 
service in 1976.  He also told the examiner that similar 
findings were confirmed in 1981.  Following a physical 
examination, the examiner commented that the Veteran 
"possibly had a bout of hepatitis while in the service - 
stationed in Japan."  Similarly, a July 2009 letter from a 
private physician stated, "Due to the long history of 
illness starting in early 1970s and his denial of using 
intravenous drugs or sharing of needles, and if it is proven 
that he was given a vaccine or received blood products and 
possibly testing other veterans who received the same lot, 
will be helpful in confirming his contention that he may have 
contracted the hepatitis C during that period in his military 
service as a marine cop."  However, the Board notes that 
both of these medical opinions rest on information 
inconsistent with the evidence of record.  In particular, 
both physicians based their opinions, in part, on the 
Veteran's reported history of elevated enzymes and illness in 
the 1970s, yet as previously discussed, there is no 
contemporaneous documentation of elevated enzymes or 
symptomatology in the 1970s.  In fact, he was not diagnosed 
with hepatitis C until 1993.  

In addition, the August 1994 VA examiner simply stated that 
it was "possible" that the Veteran had a bout of hepatitis 
in service, and the July 2009 private physician only stated 
that he "may have" contracted hepatitis if it was proven 
that he received a vaccine or blood products and other 
veterans who received the same lot were tested.  As such, 
neither of these physicians provided a definitive opinion.  
The Board notes that medical opinions that are speculative, 
general, or inconclusive in nature do not provide a 
sufficient basis upon which to support a claim. See e.g. 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding 
doctor's opinion that "it is possible" and "it is within 
the realm of medical possibility" too speculative to 
establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 
(1996) (using the word "could not rule out" was too 
speculative to establish medical nexus); Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (medical opinion expressed only in 
terms such as "could have been" is not sufficient to reopen 
a claim of service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical opinion framed in terms of 
"may or may not" is speculative and insufficient to support 
an award of service connection for the cause of death); Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement 
that the veteran "may have been having some symptoms of his 
multiple sclerosis for many years prior to the date of 
diagnosis" was insufficient to award service connection); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease was "too general and 
inconclusive" to support an award of service connection).  
Applicable regulations also provide that a finding of service 
connection may not be based on a resort to speculation or a 
remote possibility. See 38 C.F.R. § 3.102 (2009).  Therefore, 
the Board assigns little probative value to the opinions of 
the August 1994 VA examiner and the July 2009 private 
physician.

The Board also observes the medical literature submitted by 
the Veteran, including articles regarding interferon 
treatment for hepatitis C, long-term mortality after 
transfusion associated with non-A, non-B hepatitis, and liver 
function tests.  However, this evidence is general in nature, 
and no examiner has specifically related the information 
contained therein to the Veteran. See Sacks v. West, 11 Vet. 
App. 314, 317 (1998) ("This is not to say that medical 
article and treatise evidence are irrelevant or unimportant; 
they can provide important support when combined with an 
opinion of a medical professional.").  Thus, the Board finds 
that the medical literature is of little probative value in 
this case.

Similarly, the Veteran submitted a July 2008 response from an 
Internet expert forum on the subject of hepatitis C.  In 
particular, someone had asked if an injection of gamma 
globulin in 1970 could be a source of hepatitis C.  A 
physician responded that it could be source because the blood 
supply was not safe until June 1992.  However, the Board once 
again notes that the evidence is general in nature and does 
not specifically relate the Veteran.  Moreover, the opinion 
merely indicated that there was a possible connection between 
a gamma globulin injection and hepatitis C.  As previously 
noted, medical opinions that are speculative, general, or 
inconclusive in nature do not provide a sufficient basis upon 
which to support a claim. See e.g. McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 
(1996); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  Applicable regulations also 
provide that a finding of service connection may not be based 
on a resort to speculation or a remote possibility. See 38 
C.F.R. § 3.102 (2009).  As such, the Board must assign 
limited probative value to the July 2008 response from a 
physician in an expert forum on the Internet.

Lastly, the Board observes the Veteran's contention that he 
had mononucleosis prior to service, which he believed caused 
permanent damage to his immune system, and that as a result 
he should not have been administered a live vaccine.  The 
Veteran's service treatment records do document him as having 
had mononucleosis in 1970.  However, his March 1972 
enlistment examination did not find any pertinent 
abnormalities.  Indeed, there was no other mention of 
mononucleosis from the time of that examination until after 
he filed his claim for service connection.  Moreover, while 
the Veteran did submit medical literature regarding the 
Epstein-Barr virus and mononucleosis as well as the use of 
vaccines and immune globulins in persons with altered 
immunocompetence, this evidence is general in nature.  No 
physician has discussed such evidence in relation to the 
Veteran. See Sacks v. West, 11 Vet. App. 314, 317 (1998).  
Indeed, the Veteran's private physician indicated in a July 
2009 letter that infectious mononucleosis is a separate 
infection from hepatitis C.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against service connection 
for hepatitis C.  Because the preponderance of the evidence 
is against the Veteran's claim, the benefit of the doubt 
provision does not apply.  Accordingly, the Board concludes 
that service connection for hepatitis C is not warranted. 




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for hepatitis C is 
reopened, and to this extent only, the appeal is granted.

Service connection for hepatitis C is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


